Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered November 30, 1984, convicting him of robbery in the first degree (two counts) and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s conclusions that there was neither suggestiveness nor illegality in any of the identification procedures conducted by police detectives. Suppression of such testimony was, therefore, properly denied (see, People v Pleasant, 54 NY2d 972, cert denied 455 US 924).
The defendant’s other contentions, including those raised in his supplemental pro se brief, are either without merit or unpreserved for appellate review. Bracken, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.